 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                               No. 2:19-cv-0785 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JOHN HAROLD HOLLYROCK, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action under 42 U.S.C. §

18   1983 on May 3, 2019. On June 6, this court ordered plaintiff to either file an application to

19   proceed in forma pauperis or pay the filing fee within thirty days. (ECF No. 3.) Plaintiff was

20   warned that if he failed to comply with the court’s order, this court would recommend his action

21   be dismissed.

22          Thirty days have passed and plaintiff has not filed an application to proceed in forma

23   pauperis, paid the filing fee, or otherwise responded to the court’s June 6 order.

24          Accordingly, the Clerk of the Court IS HEREBY ORDERED to randomly assign a district

25   judge to this case; and

26          IT IS RECOMMENDED that this case be dismissed for plaintiff’s failure to comply with

27   court orders. See E.D. Cal. R. 110; Fed. R. Civ. P. 41.

28   ////
                                                        1
 1            These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

 5   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 6   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 7   F.2d 1153 (9th Cir. 1991).

 8   Dated: July 23, 2019

 9

10

11

12

13

14

15   DLB:9
     DLB1/prisoner-civil rights/over0785.fta fr
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
